Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 1 of 55 PageID 1152




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 2 of 55 PageID 1153




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 3 of 55 PageID 1154




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 4 of 55 PageID 1155




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 5 of 55 PageID 1156




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 6 of 55 PageID 1157




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 7 of 55 PageID 1158




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 8 of 55 PageID 1159




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 9 of 55 PageID 1160




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 10 of 55 PageID 1161




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 11 of 55 PageID 1162




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 12 of 55 PageID 1163




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 13 of 55 PageID 1164




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 14 of 55 PageID 1165




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 15 of 55 PageID 1166




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 16 of 55 PageID 1167




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 17 of 55 PageID 1168




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 18 of 55 PageID 1169




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 19 of 55 PageID 1170




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 20 of 55 PageID 1171




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 21 of 55 PageID 1172




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 22 of 55 PageID 1173




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 23 of 55 PageID 1174




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 24 of 55 PageID 1175




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 25 of 55 PageID 1176




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 26 of 55 PageID 1177




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 27 of 55 PageID 1178




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 28 of 55 PageID 1179




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 29 of 55 PageID 1180




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 30 of 55 PageID 1181




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 31 of 55 PageID 1182




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 32 of 55 PageID 1183




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 33 of 55 PageID 1184




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 34 of 55 PageID 1185




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 35 of 55 PageID 1186




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 36 of 55 PageID 1187




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 37 of 55 PageID 1188




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 38 of 55 PageID 1189




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 39 of 55 PageID 1190




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 40 of 55 PageID 1191




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 41 of 55 PageID 1192




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 42 of 55 PageID 1193




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 43 of 55 PageID 1194




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 44 of 55 PageID 1195




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 45 of 55 PageID 1196




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 46 of 55 PageID 1197




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 47 of 55 PageID 1198




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 48 of 55 PageID 1199




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 49 of 55 PageID 1200




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 50 of 55 PageID 1201




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 51 of 55 PageID 1202




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 52 of 55 PageID 1203




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 53 of 55 PageID 1204




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 54 of 55 PageID 1205




                                                                   EXHIBIT 1
Case 6:19-cv-00038-H Document 57-1 Filed 11/19/20   Page 55 of 55 PageID 1206




                                                                   EXHIBIT 1
